Locke, Judge.
This is a very unsettled question. What length of time shall be allowed, has been variously decided, No decision has fixed it. A shorter time is required when all Jive in the same placeí where at a distance, more. -The rule in this instance should not be the same as if they lived at a greater distance. If the same rigorous rule ought riot to be adopted here as in England, Mr. London could not recover. From 10th December to the 26th of January, is too long delay. Barclay paid debts in the mean time; he might have received payment longer time is allowed here than in England; demands are not so pressing hi-.ie as in England; there, all possible diligence must be used. In the mean time, however, London did sue thc defendant, and used considerable diligence. Perhaps the time allowed by Mr. London to Barclay before the commencement of this action, is not, in general, unusual here. The cliEbrciicr made here is an usage that London acted under, and he should now be allowed the longer time given by it. I will, if doubts a; e entertained, cany this case to the Court of Conference. Howard sustained no loss for want of the notice, for he could &o-collect all that Barclay owed him.
The jury did not agree, and a juror was withdraws* -